DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statements filed 2 April 2019, 5 November 2019, and 3 July 2020 have been fully considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 7, “wherein the third pad is electrically connected to one of the first pad or the second pad,” and the subject matter of claim 8, “the switching device is electrically connected to the driving device and the third pad, and the driving device is electrically connected to at least one of the first power line and the second power lines,” in an embodiment comprising the aforementioned subject matter of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 132s found in paragraph [0038] of the originally-filed specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 770 shown in FIG. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 7, “wherein the third pad is electrically connected to one of the first pad or the second pad,” and the subject matter of claim 8, “the switching device is electrically connected to the driving device and the third pad, and the driving device is electrically connected to at least one of the first 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Device Substrate, Display Panel, and Tiled Display Comprising Arrangement of Power Lines and Pads.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation, “wherein the first pad and the second pad overlap with the center of the device substrate.”  As best understood by Examiner, the first pad (121) and the second pad (122) do not overlap the center (105) of the device substrate 
Claim 7 recites the limitation, “wherein the third pad is electrically connected to one of the first pad or the second pad.”  It is unclear how the third pad is electrically connected to one of the first pad or the second pad, wherein the first pad or the second pad carry power signals, when said third pad is intended to carry a signal to the gate (G1) of the switching transistor (151) (see paragraph [0068] of Applicant’s specification).  Elements (141 and 541) connected to the gate (G1) of the switching transistor (151) are neither shown as connected to power signals (carried by elements 131 and 132), nor would the switching transistor operate as a switching transistor when said gate of said switching transistor is connected to a power signal.  For the purposes of applying art, the third pad will be interpreted as carrying a signal.
Claim 8 recites the limitation, “the switching device is electrically connected to the driving device and the third pad, and the driving device is electrically connected to at least one of the first power line and the second power lines.”  It is unclear how the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Patent Application Publication 2011/0163346, hereinafter Seo ‘346) in view of Lee et al. (US Patent Application Publication 2014/0091992, hereinafter Lee ‘992) of record.
With respect to claim 1, Seo ‘346 teaches (FIG. 11) a device substrate substantially as claimed comprising:
a substrate (21; see FIGs. 2a-2b) ([0063]);
a first pad (upper 255), disposed on a first side (left side) of the device substrate ([0117]);
a second pad (253, 253b, and 253c), disposed on a second side (right side) of the device substrate, wherein the second side is opposite to the first side ([0117, 0120]);

a plurality of second power lines (253a), electrically connected to the second pad (253) ([0120]); and
a plurality of pixels (LE1 and LE2), electrically connected to at least one of the first power lines (255a, 255b, and 255c) and the second power lines (253a) ([0094]), wherein:
the first pad (upper 255) does not overlap the second pad (253) in a first direction perpendicular to the first side (left side) or in a second direction perpendicular to the second side (right side) ([0117, 0120]).
Thus, Seo ‘346 is shown to teach all the features of the claim with the exception of wherein the plurality of pixels include a plurality of control units.
However, Lee ‘992 teaches (FIGs. 1 and 2) a pixel (Pij) comprising a control unit (101) to select and drive a particular light emitting element (OLED) ([0041-0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of pixels of Seo ‘346 including a plurality of control units as taught by Lee ‘992 to select and drive a particular light emitting element.

With respect to claim 2, Seo ‘346 teaches wherein the first pad (upper 255) is electrically separated from the second pad (253, 253b, and 253c) ([0117, 0120]).

With respect to claim 3, Seo ‘346 teaches wherein the length of the first side or the second side is L, the length of the first pad is D1, the length of the second pad is D2, and the following mathematical relationship is satisfied: 60%<(D2)/(L-D1)<98% (the length of the second pad 253, 253b, and 253c appears to cover at least 60% of the space L-D1, which is the length of the side not occupied by the first pad upper 255) ([0117, 0120]).
Further, such a modification would have involved a mere change in size/proportion of a component.  A change in size/proportion is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04 IV. A.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the device substrate of Seo ‘346 wherein the length of the first side or the second side is L, the length of the first pad is D1, the length of the second pad is D2, and the following mathematical relationship is satisfied: 60%<(D2)/(L-D1)<98% because such a modification would involve a mere change in size/proportion of a component.

With respect to claim 4, Seo ‘346 teaches wherein the following mathematical relationship is further satisfied: D1/L>30%; or D2/L>30% (the second pad 253, 253b, and 253c appears to have a length at least 30% of the length of the side L) ([0117, 0120]).
Further, such a modification would have involved a mere change in size/proportion of a component.  A change in size/proportion is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

With respect to claim 5, as best understood by Examiner, Seo ‘346 teaches wherein the first pad (upper 255) and the second pad (253, 253b, and 253c) overlap with the center of the device substrate (the first pad upper 255 and the second pad 253, 253b, and 253c overlap the center of the device substrate because all the pads upper 255, lower 255, 253, 253b, and 253c taken together have some form of symmetry with respect to the center of the device substrate) ([0117, 0120]).
With respect to claim 6, Seo ‘346 teaches further comprising: a third pad (lower 255), disposed on one of the first side or the second side of the device substrate (the third pad is disposed on the first side right side), wherein: the third pad does not overlap the first pad (upper 255) and the second pad (253, 253b, and 253c) in the first direction or in the second direction ([0117]).
With respect to claim 7, as best understood by Examiner, Seo ‘346 teaches wherein the third pad (lower 255) is electrically connected to one of the first pad or the second pad (the third pad lower 255 is electrically connected to the first pad upper 255) ([0117]).

With respect to claim 8, as best understood by Examiner, Seo ‘346 and Lee ‘992 teach the device as described in claim 7 above, but primary reference Seo ‘346 does not explicitly teach the additional limitation wherein each of the control units includes a switching device and a driving device, the switching device is electrically connected to the driving device and the third pad, and the driving device is electrically connected to at least one of the first power line and the second power lines.
However, Lee ‘992 teaches (FIG. 2) a pixel (Pij) comprising a control unit (101) that includes a switching device (M2) and a driving device (M1), the switching device is electrically connected to the driving device and a third signal (either of Si or Dj), and the driving device is electrically connected to at least one of the first power signal (ELVDD) and the second power signal (ELVSS) to select and drive a particular light emitting element (OLED) ([0041-0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the control units of Seo ‘346 and Lee ‘992 including a switching device and a driving device, the switching device is electrically connected to the driving device and the third pad, and the driving device is electrically connected to at least one of the first power line and the second power lines as taught by Lee ‘992 to select and drive a particular light emitting element.

With respect to claim 9, Seo ‘346 teaches (FIG. 11) a display panel substantially as claimed, comprising:
a device substrate (see elements below) comprising:
a substrate (21; see FIGs. 2a-2b) ([0063]);

a second pad (253, 253b, and 253c), disposed on a second side (right side) of the device substrate, wherein the second side is opposite to the first side ([0117, 0120]);
a plurality of first power lines (255a and 255b), electrically connected to the first pad (upper 255) ([0122]); and
a plurality of second power lines (253a), electrically connected to the second pad (253) ([0120]), wherein:
the first pad (upper 255) does not overlap the second pad (253) in a first direction perpendicular to the first side (left side) or in a second direction perpendicular to the second side (right side) ([0117, 0120]); and
a plurality of light emitting devices (LE1 and LE2), disposed on the device substrate and electrically connected to the device substrate ([0094]).
Thus, Seo ‘346 is shown to teach all the features of the claim with the exception of a plurality of control units, electrically connected to at least one of the first power lines and the second power lines.
However, Lee ‘992 teaches (FIGs. 1 and 2) a plurality of control units (101) electrically connected to at least one of a first power line (ELVDD) and a second power line (ELVSS) to select and drive a particular light emitting element (OLED) ([0041-0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the device substrate of Seo .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seo ‘346 in view of Lee ‘992 and Aoyagi et al. (US Patent Application Publication 2019/0019436, hereinafter Aoyagi ‘436).
With respect to claim 10, Seo ‘346 teaches (FIG. 11) a tiled display substantially as claimed, comprising:
a first display panel (see elements below), comprising:
a first device substrate (see elements below) comprising:
a first substrate (21; see FIGs. 2a-2b) ([0063]);
a first pad (upper 255), disposed on a first side (left side) of the first device substrate ([0117]);
a second pad (253, 253b, and 253c), disposed on a second side (right side) of the first device substrate, wherein the second side is opposite to the first side ([0117, 0120]);
a plurality of first power lines (255a and 255b), electrically connected to the first pad (upper 255) ([0122]); and
a plurality of second power lines (253a), electrically connected to the second pad (253) ([0120]), wherein:

a plurality of first light emitting devices (LE1 and LE2), disposed on the first device substrate and electrically connected to the first device substrate ([0094]).
Thus, Seo ‘346 is shown to teach all the features of the claim with the exception of:
a plurality of first control units, electrically connected to at least one of the first power lines and the second power lines; and
a second display panel, comprising:
a second device substrate comprising:
a second substrate;
a third pad, disposed on a third side of the second device substrate;
a fourth pad, disposed on a fourth side of the second device substrate, wherein the fourth side is opposite to the third side;
a plurality of third power lines, electrically connected to the third pad;
a plurality of fourth power lines, electrically connected to the fourth pad; and
a plurality of second control units, electrically connected to at least one of the third power lines and the fourth power lines, wherein:
the third pad does not overlap the fourth pad in a third direction perpendicular to the third side or in a fourth direction perpendicular to the fourth side; and

the first pad of the first display panel is electrically connected to the third pad of the second display panel; or
the second pad of the first display panel is electrically connected to the fourth pad of the second display panel.
However, Lee ‘992 teaches (FIGs. 1 and 2) a plurality of control units (101) electrically connected to at least one of a first power line (ELVDD) and a second power line (ELVSS) to select and drive a particular light emitting element (OLED) ([0041-0043]).
Further, Aoyagi ‘436 teaches (FIGs. 5 and 6) arranging a plurality of matching, interconnected display devices (10E) on a control substrate (10D) to form a larger, tiled display ([0042]).  The power line (VDD1 and VDD2) and the ground line (GND) are shared among the plurality of display devices (10E) ([0051]).  It is noted that the claimed second display panel is identical to the claimed first display panel.  Further, the third and fourth pads of the claimed second display panel correspond to the first and second pads of the first display panel, and are interconnected accordingly.  This a mere duplication of parts.  A mere duplication of parts has been held to be obvious.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI. B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first device substrate and the second device substrate of Seo ‘346 further comprising a plurality of first control units, electrically connected to at least one of the first power lines and the second power 

With respect to claim 11, Seo ‘346, Lee ‘992, and Aoyagi ‘436 teach the device as described in claim 10 above, but primary reference Seo ‘346 does not explicitly teach the additional limitation wherein either the first side of the first display panel is adjacent 
Aoyagi ‘436 teaches (FIGs. 5 and 6) arranging a plurality of matching, interconnected display devices (10E) on a control substrate (10D) to form a larger, tiled display ([0042]).  The power line (VDD1 and VDD2) and the ground line (GND) are shared among the plurality of display devices (10E) ([0051]).  The claimed second display panel is identical to the claimed first display panel.  Further, the third and fourth pads of the claimed second display panel correspond to the first and second pads of the first display panel, and are interconnected accordingly.  This a mere duplication of parts.  A mere duplication of parts has been held to be obvious.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI. B.  A duplication of the first display panel of Seo ‘346 arranged in the manner of Aoyagi ‘436 would result in the first side of the first display panel being adjacent to the third side of the second display panel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the tiled display of Seo ‘346, Lee ‘992, and Aoyagi ‘436 wherein either the first side of the first display panel is adjacent to the third side of the second display panel or the first side of the first display panel is adjacent to the fourth side of the second display panel as taught by Aoyagi ‘436 to form a larger, tiled display, and because the claimed second display panel is a mere duplication of parts of the first display panel of Seo ‘346, and a mere duplication of parts has been held to be obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al. (US Patent Application Publication 2014/0231859); Emura (US Patent Application Publication 2015/0236207); Tarsa et al. (US Patent 6,614,056); Lee et al. (US Patent Application Publication 2009/0159909); Yeh et al. (US Patent D797,689); and Li et al. (US Patent Application Publication 2012/0061711) teach arrangements of pads and power lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893